 

 

Case 8:19-cr-00321-TDC Document 11-1 Filed 08/13/19 Page 1 of 2

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

Between in or about at leasi July 2015 through in or about March 2016, WARNER
ANTONIO PORTILLO (“PORTILLO”) knowingly and willfully participated in a conspiracy
with Co-conspirator 1, Co-conspirator 2, and others, to produce and transfer Maryland driver’s
licenses produced without lawful authority.

At all times relevant to this conspiracy, Co-conspirator 1 was an agent and employee of the
Maryland Motor Vehicle Administration (MVA), an agency of the State of Maryland, and she
worked at the MVA branch located in Largo, Maryland (the “Largo Branch”). Co-conspirator 1’s
duties at the MVA included the issuance of Maryland driver’s licenses, which are identification
documents under the authority of the government of the State of Maryland.

As part of this conspiracy, PORTILLO and others involved in the conspiracy met with
prospective Maryland driver’s license applicants who were willing to pay money to obtain a
driver’s license illegally, typically because the applicants were aliens without legal status in the
United States or were otherwise unable to obtain a lawfully issued driver’s license. The applicants
paid PORTILLO and others involved in the conspiracy between approximately $800 and
approximately $5,000 in U.S. currency for each fraudulently issued Maryland driver’s license.
PORTILLO or the applicants gave Co-conspirator 1 and/or Co-conspirator 2 the names,
addresses, and other information that applicants wished to appear on their Maryland driver’s
licenses. PORTILLO also gave the applicants, Co-Conspirator 1 and/or Co-conspirator 2
fraudulent documents necessary to receive a Maryland driver’s license, including proof of payment
of taxes for a two-year period, proof of Maryland residence, a valid license number from Motor
Vehicle Departments in other states (usually Virginia), and an identification document.
PORTILLO and others involved in the conspiracy assisted the applicants in traveling to the Largo
Branch of the MVA, and directed the applicants to Co-conspirator 1°s or Co-conspirator 2's
workstation at the Largo Branch of the MVA, where the applicants obtained Maryland driver’s
licenses produced by Co-conspirator | or Co-conspirator 2 without lawful authority.

PORTILLO corruptly paid Co-conspirator 1 and Co-conspirator 2 between approximately
$500 and $1,000 in U.S. currency for cach fraudulently issued Maryland driver’s license produced
without lawful authority and transferred to the applicants. This conspiracy resulted in the
production and transfer of at least 276 Maryland driver’s licenses produced by Co-conspirator 1
or Co-conspirator 2 without lawful authority.

Rev. August 2018
9)
 

 

Case 8:19-cr-00321-TDC Document 11-1 Filed 08/13/19 Page 2 of 2

SO STIPULATED:

 

    

er Antonio Portillo
Defendant

0.070

Danny C* Onorato, Esq.
Counsel for Defendant

Rev. August 2018
